       Case 2:19-cv-00103-SWW Document 16 Filed 05/15/20 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF ARKANSAS
                          DELTA DIVISION

DIANE ROSE CONLEY                                                    PLAINTIFF

V.                    NO. 2:19CV00103 SWW/PSH

ANDREW SAUL, COMMISSIONER OF
SOCIAL SECURITY ADMINISTRATION                                DEFENDANT

                                     ORDER

      The Court has reviewed the Recommended Disposition submitted by

Magistrate Judge Patricia S. Harris. No objections have been filed. After careful

consideration, the Court concludes that the Recommended Disposition should be,

and hereby is, approved and adopted in its entirety as this Court=s findings in all

respects. Judgment will be entered accordingly.

      IT IS THEREFORE ORDERED THAT the Commissioner=s decision is

AFFIRMED, and Plaintiff Diane Rose Conley=s Complaint (Doc. No. 2) is

DISMISSED with prejudice.

      DATED this 15th day of May, 2020.

                                      /s/Susan Webber Wright
                                      UNITED STATES DISTRICT JUDGE
